Krowltor, J.
1. The question to the witness Butman, “What did you understand by the word ‘ deal ’ ? ” was rightly excluded. No reason appears for introducing evidence in regard to the meaning of the word. It is not a technical term, it has no peculiar or local signification, and no extrinsic facts appear in the case to create ambiguity. Besides, so far as appears, the witness had no better means of understanding it than the jury had.
2. The witness had no such knowledge of the market value of real estate in Kearney, Nebraska, as to entitle him to give an opinion in regard to it. He knew nothing about it except what he was told by others, and what he saw of the place in a visit of six days. The facts that came under his observation which would tend to show the value of the property he was permitted to state to the jury. There is nothing to show that the judge erred in holding that he had no such actual knowledge of market *183values there as to make his opinion competent; moreover, the time to which his information related was more than a year and a half after the time of the alleged fraudulent sale, and his finding that the cotton mill and the woollen mill in the vicinity were not in operation, and that the railroad depot was not in use, but had its windows and doors boarded up, indicates that there had been a great depreciation in values there. The testimony might well have been excluded, on the ground that it was too remote in point of time. Exceptions overruled.